DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to detecting commercial advertisements associated with multimedia presentations.  
Zhang (US 2008/0127244) discloses a computer system, comprising:
memory (paragraph 27); and
a processor (paragraph 27) to execute computer readable instructions to:
determining an amount of audio randomness of an inter-segment audio frame (paragraph 72);
	indicating the inter-segment audio frame as occurring at a commercial transition based on the amount of audio randomness of the at least one inter-segment audio frame (paragraph 86), 
	wherein Zhang discloses an audio features detector to determine an amount of audio randomness of an audio frame (paragraph 72);  and 
	an advertisement detector to indicate the audio frame as occurring at a commercial transition based on the amount of audio randomness of the audio frame (paragraph 86).  
The prior art, either singularly or in combination, does not disclose the limitation “detect a change in box-formatting between a first video frame and a subsequent video frame by detecting edges between a primary display area and screen filler areas of the box-formatting to detect an appearance or disappearance of the screen filler areas, the screen filler areas including motion images in at least two of a left portion, a right portion, a top portion or a bottom portion of the box-formatting of the first video frame or the subsequent video frame; and indicate a transition between the first video frame and the subsequent video frame as a commercial transition based on the detected change in box-formatting” of claim 2.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 2. 

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12. 
And finally, the prior art, either singularly or in combination, does not disclose “determine an amount of audio randomness of an inter-segment audio frame by: determining a quantity of unique time-based distances between at least one of a plurality of amplitude peaks or a plurality of amplitude troughs in the audio frame; and determining a random-factor ratio corresponding to the quantity of unique time-based distances divided by a total quantity of time-based distances between the at least one of the amplitude peaks or the amplitude troughs; and indicate the inter-segment audio frame as occurring at a commercial transition based on the amount of audio randomness of the inter-segment audio frame” of claim 18.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 1/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Numbers 10631044, 10028014 and 8925024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488